Citation Nr: 1455755	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-27 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches, and if so, whether service connection for headaches, to include as secondary to sleep apnea, is warranted.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to February 1987 and from February 2003 to March 2004.  He had additional service in the Oklahoma National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In that rating decision, the RO reopened the claim for service connection for headaches and continued and confirmed a previous denial of service connection because the RO determined that the condition was not related to the Veteran's service.  The Board must find that new and material evidence has been received in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran testified before the undersigned Veterans Law Judge at a July 2013 Board hearing, and a transcript of the hearing is of record.

The issues of entitlement to service connection for sleep apnea and the reopened claim of entitlement to service connection for headaches on the merits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

FINDINGS OF FACT

1.  In a June 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for headaches.  The Veteran did not appeal that decision, and no new and material evidence was received within one year of the decision.

2.  The evidence submitted since the June 2005 decision is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for headaches.


CONCLUSION OF LAW

New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for headaches is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for headaches was initially denied by a rating decision in June 2005.  The Veteran did not file a notice of disagreement or submit relevant evidence within one year of the decision.  Thus, the decision became final.  See 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In March 2011, the Veteran requested to reopen the claim of service connection for headaches.  His request to reopen was granted by the RO in the September 2011 rating decision, but the RO continued and confirmed the previous denial of service connection.  The preliminary question of whether the previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before considering the underlying merits of the claims.  See Jackson.  Consequently, the Board must address the threshold question of whether new and material evidence has been received since the last final determination.  

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120.

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence is presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

As reflected in the June 2005 rating decision, the Veteran's claim was denied because the RO determined that the Veteran's service treatment records (STRs) did not document a chronic disability and, apparently, because there was no current diagnosis of a headache disability.

Evidence added to the record since June 2005 included VA treatment records and the Veteran's testimony at the Board hearing where he alleged that his headaches began in service.  Additionally, the Veteran was afforded a VA Gulf War examination in May 2011, and the VA examiner reported the Veteran's diagnosis as headache.  This newly submitted evidence, which is presumed credible solely for purposes of reopening the claim, relates to an unestablished fact and raises a reasonable possibility of substantiating the previously denied service connection claim for headaches.  Thus, new and material evidence has been received, and the matter is reopened.


ORDER

As new and material evidence has been presented, the claim of service connection for headaches is reopened, and to this extent only, the appeal is granted.


REMAND

The Board finds that additional development is required before the Veteran's claims of entitlement to service connection for sleep apnea and for headaches are decided.

Regarding sleep apnea, January 2006 private treatment records reveal the results of a sleep study showing that the Veteran has obstructive sleep apnea.  While the May 2011 VA examiner noted that diagnosis, the examiner did not opine on the etiology of the obstructive sleep apnea.  Thus, the Board finds that an examination and opinion addressing the etiology of the Veteran's obstructive sleep apnea must be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Turning to the claim for service connection for headaches, as mentioned above, the Veteran has a current diagnosis of headaches.  The Board notes that the May 2011 VA examiner provided the diagnosis of "headache" and a negative nexus opinion.  However, in rendering that opinion, the examiner did not address the Veteran's contention that his current headaches started in service, or that headaches are noted in his STRs.  Additionally, the examiner did not address the significance, if any, of the January 2006 VA treatment records which indicate an assessment of "migraines."  Finally, the Veteran also reported to the VA examiner that he had a computerized tomography scan done in 2006 to evaluate his headaches, but the results of such testing do not appear to be associated with the claims file and should be obtained on remand.

In light of the remand, relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated the Veteran for headaches or sleep apnea.  After securing any releases deemed necessary, request any records identified that are not duplicates of those contained in the claims file.  Specifically, ask the Veteran to identify where the he obtained a computerized tomography scan in 2006 to evaluate his headaches and request the results of such testing.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination with an examiner qualified to provide the medical opinion requested below.  The examiner must review the Veteran's claims file and must indicate such review in the examination report.

The examiner should indicate if the Veteran's current diagnosis of obstructive sleep apnea is at least as likely as not (50 percent probability or greater) related to the Veteran's military service.

The examiner should provide the reasoning for the conclusions reached.

3.  Schedule the Veteran for a VA examination with an examiner qualified to provide the medical opinion requested below.  The examiner must review the Veteran's claims file and must indicate such review in the examination report.

The examiner should clarify the Veteran's current diagnosis of headaches, to include migraine, and opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability is related to the Veteran's military service, to include consideration of the Veteran's contentions that his current headaches started in service.  

IF, AND ONLY IF, the Veteran's current sleep apnea is found to be related to service, the examiner should opine as to whether it is at least as likely as not that the service-connected sleep apnea caused or aggravated his headache disability.  The examiner must address both causation and aggravation.  If aggravation is found, the examiner should determine the baseline level of severity of the headaches prior to aggravation by sleep apnea.  

The examiner should provide the reasoning for the conclusions reached.

4.  Finally, the claims should be readjudicated.  If the claims remain denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


